HENDRY, Judge.
This is an appeal from a final judgment assessing attorneys fees and costs against appellant Julian Arnold for his failure to comply with discovery requests. Appellant assigns several errors, but we note only one, as it requires reversal of the award; there is no merit to the other assignments of error.
The present proceeding arose out of a dissolution of marriage action. Appellant Arnold, president and stockholder of Arnold & Watts, Inc., was subpoenaed, duces te-cum, to appear for deposition and produce all books, records, data and memoranda concerning the respondent/husband Joe Flack, an employee and stockholder of the corporation. After numerous unsuccessful attempts to depose appellant and inspect the records in his possession, the trial court granted petitioner Grace Flack’s Motion to Compel Discovery on April 19, 1976. The court was then required to intervene once more before appellant’s deposition was finally taken on September 21, 1976. Three days later appellee filed a Motion to Assess Costs and Attorneys Fees.
The Flacks’ marriage was dissolved on September 13, 1977. Paragraph seven of the final order provided that
this court specifically retain jurisdiction with respect to consideration of the Petitioner’s motion to require Arnold & Watts, Inc. to pay the costs incident to its refusal to make discovery in this cause.
On February 2, 1979, the court awarded to Alfred Gustinger, Jr., as attorney for Grace Flack, the sum of $1,000.00, to be paid by appellant. The instant appeal followed.
*1084Appellant correctly points out that in the dissolution order the lower court retained jurisdiction to assess costs over the corporation Arnold & Watts, Inc.-not over the individual Julian Arnold. The court was thus without jurisdiction to render its final judgment assessing costs against appellant Arnold in his individual capacity.
The order granting attorneys fees is reversed.
Reversed.